Citation Nr: 0213138	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right leg, MG XII and musculocutaneous nerve, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  The veteran elected to have an informal conference 
with a Decision Review Officer at the RO in lieu of a hearing 
in March 2001.  The Board remanded the case in August 2001 
for additional development of the record.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound of the right 
leg is manifested by complaints of pain and limitation of 
motion of the ankle and knee but does not result in more than 
severe disability to Muscle Group XI or XII.

2.  Residuals of a gunshot wound of the right leg have are 
not manifested by frequent hospitalization or marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of a gunshot wound of the right leg not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§ 4.56, 4.73, Diagnostic Codes 5311, 5312 (2001).

2.  Referral to appropriate authority for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The claim for an increased rating was received in July 1999 
and there is nothing in the record to indicate the need for 
the submission of an application form with regard to the 
claim.  Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans (Court) has held that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board remanded the case in August 2001 with instructions 
to have the veteran identify all treatment and for the RO to 
obtain those records.  By letter dated in October 2001, the 
RO notified the veteran of the evidence necessary to support 
his claim, that he should identify both private and VA 
treatment, provide authorization for the release to the VA of 
private health care providers and what evidence the VA would 
obtain.  It was noted that the RO had obtained his service 
medical records and VA treatment records from the Memphis VA 
Medical Center dated from May 1998 to the present.  By letter 
dated in October 2001, the veteran reported that he had 
received treatment during service and at the Memphis VA 
medical center from April 1998 to the present.  In a 
subsequent October 2001 letter, he indicated that he had no 
additional treatment records to submit.  In April 2002, the 
RO obtained additional VA treatment records dated from 
October to November 2001.  In June 2002, the veteran 
submitted a statement indicating that he had no additional 
evidence to submit.  The veteran has not identified any 
additional pertinent evidence which could be obtained with 
regard to his claim.

By rating action in March 2000, the veteran's claim for an 
increased rating was denied.  A statement of the case was 
issued in September 2000.  Supplemental statements of the 
case (SSOC) were issued in April 2001 and June 2002.  The 
rating decision, the SOC and the SSOCs together listed the 
evidence considered, the legal criteria for evaluating the 
claim, an analysis of the facts as applied to the applicable 
law, regulations and criteria, and informed the appellant of 
the information and evidence necessary to substantiate the 
claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  As 
noted above, the RO has obtained the veteran's VA treatment 
records.  The veteran has not identified any private 
treatment records with regard to the gunshot wound residuals 
of the right leg.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(d)). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran was afforded VA 
examinations in July 1999 and March 2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA in the SSOCs issued in April 2001 and 
June 2001.  Although there has been no specific prior 
notification of the provisions of the implementing 
regulations, there is no prejudice to the veteran in the 
Board's consideration of their applicability, as they merely 
implement the VCAA and do not provide substantively different 
rights.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

The requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 


II.  Increased rating for residuals of gunshot wound of the 
right leg.

A.  Schedular Rating

The veteran seeks an increased rating for residuals of a 
gunshot wound of the right leg.  The service medical records 
show that he sustained multiple penetrating shell fragment 
wounds on the lateral right leg during service which were 
debrided.  The service medical records indicated that he 
underwent removal of metallic foreign body in the right 
tibia.

By rating action in June 1947, service connection was granted 
for residuals of penetrating shrapnel wounds, moderately 
severe, manifested by multiple scars and retained foreign 
bodies and injury to muscle group XI, evaluated as 20 percent 
disabling from April 1, 1946.

By rating action in April 1949, a 30 percent rating was 
assigned under Diagnostic Codes 5312-8522, effective from 
March 19, 1949 for residuals of gunshot wound, right leg, 
moderately severe, injury to muscle group XII and moderate 
injury to musculocutaneous nerve, right on the basis of 
findings shown on VA examination.  That rating has been in 
effect since March 19, 1949, more than 20 years, and cannot 
be reduced except on a showing that the rating was based on 
fraud.  See 38 C.F.R. § 3.951(b) (2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The service connected residuals of a gunshot wound of the 
right leg is evaluated as 30 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5312 (2001), Muscle Group XII 
(anterior muscles of the leg).  These muscles affect 
dorsiflexion (1); extension of the toes (2); and 
stabilization of the arch (3).  They consist of (1) tibialis 
anterior; (2) extensor digitorum longus; (3) extensor 
hallucis longus; and (4) peroneus tertius. 

VA examination has also found that the injury also involves 
Muscle Group XI which is rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5311(2001), pertaining to posterior and 
lateral crural muscles and muscles of the calf injuries.  
These muscles govern propulsion and plantar flexion of the 
foot (1); stabilization of the arch (2,3); flexion of the 
toes (4,5); and flexion of the knee (6).  They consist of (1) 
the triceps surae (gastrocnemius and soleus); (2) the 
tibialis posterior; (3) the peroneus longus; (4) the peroneus 
brevis; (5) the flexor hallucis longus; (6) the flexor 
digitorum longus; (7) the popliteus; and (8) the plantaris.

Under both Diagnostic Codes 5311 and 5312, a severe injury 
warrants a 30 percent evaluation, a moderately severe injury 
a 20 percent evaluation, and a moderate injury a 10 percent 
injury.  A slight injury is noncompensable.

On VA examination in July 1999, the veteran reported pain in 
the right ankle and right foot, usually a 3 on a scale of 0 
to 10.  He also reported weakness, some stiffness, 
intermittent swelling and fatigability.  He also reported 
numbness on the top of the right foot to the great toe and up 
his leg about mid way up his calf on the lateral aspect.  He 
reported decreased sensation with tingling.  On physical 
examination, dorsiflexion of the right foot was from 0 to 5 
degrees.  Plantar flexion was noted to be from 0 to 10 
degrees and 0 to 25 degrees passively.  The examiner 
indicated that the veteran had a 16 centimeter scar in the 
right calf, lateral aspect, which had some areas of tissue 
loss.  The skin was described as uneven and a little bumpy 
going down that area.  The scar itself was well healed and 
barely visible with slight changes in pigmentation from the 
surrounding skin, mostly lighter than the surrounding skin.  
The diagnosis included status post gunshot wound to the right 
leg with residual decreased range of motion, decreased 
strength and abnormal sensation exams to pain and touch.  The 
examiner indicated that there was degenerative joint disease 
of the right knee and right ankle confirmed by x-ray.

VA outpatient records July 1999 to November 2001 show that he 
was seen for complaints of right leg pain in May 2000.  An 
October 2001 entry noted that he requested a walking cane 
because he needed help stabilizing the right leg.

On VA examination in March 2002, the examiner who conducted 
the July 1999 examination made a report for clarification 
regarding the right leg disability.  It was indicate that 
there appeared to be injury to muscle groups XI and XII with 
musculocutaneous nerve injury based on the fact that he had 
has difficulty with range of motion of his toes and in his 
knee and that he had peroneal nerve damage as confirmed by VA 
neurology examination.  On examination, range of motion of 
the right knee was from 0 to 135 degrees actively and 
passively.  There was 4+/5 strength with flexion of the right 
knee and extension was 5/5 with both knees.  The veteran 
reported increased pain in the right calf with flexion and 
extension of the knee.  The examiner indicated that he had 
difficulty with flexing the toes of the left foot.  The great 
toe had dorsiflexion from 0 to 5 degrees actively and to 25 
degrees passively and motion was painful.  

After a full review of the record, the Board concludes that a 
rating in excess of 30 percent for the residuals of a gunshot 
wound of the right leg is not warranted.  The medical 
evidence shows that the residuals of the inservice injury 
involves Muscle Groups XI and XII.  The 30 percent rating in 
effect for the residuals of a gunshot wound of the right leg 
is the highest rating available under either Diagnostic Code 
5311 or 5312.  

The regulations pertaining to the combining of muscle 
injuries include 38 C.F.R. § 4.55(e) (2001) which provides 
that for compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  Because the veteran is rated 
at the maximum 30 percent, this provision is not for 
application because the rating cannot be further increased by 
one level. 

The veteran's injury was originally assigned a hyphenated 
diagnostic code, including Diagnostic Code 8522, paralysis of 
the musculocutaneous nerve.  The veteran's representative has 
specifically argued that a separate rating should be assigned 
for the nerve injury.  Under Diagnostic Code 8522, the 
maximum available rating is 30 percent, and that requires 
complete paralysis, with eversion of the foot weakened.  
Muscle injury ratings are not to be combined with peripheral 
nerve paralysis rating for the same body part, unless the 
injuries affect completely different functions.  38 C.F.R. 
§ 4.55(a) (2001).  As this nerve involves motion of the foot, 
which is contemplated under the muscle injury codes, it is 
not available to provide a separate evaluation for nerve 
injury.

The Board has considered the possibility of assigning a 
higher rating under other diagnostic criteria.  A higher 
rating cannot be assigned under Diagnostic Code 5284, which 
provides for a maximum 30 percent rating for a severe foot 
injury.  Under Diagnostic Code 5260, the maximum rating for 
limitation of flexion of the leg is a 30 percent rating for 
limitation of flexion of the leg to 15 degrees.  Under 
Diagnostic Code 5261, a 40 percent rating is warranted for 
limitation of extension of the leg to 30 degrees.  The 
medical evidence shows that the veteran had range of motion 
of the right knee was from 0 to 135 degrees on VA examination 
in March 2002 and there is no other medical evidence of 
record showing limitation of extension that would warrant a 
40 percent rating under Diagnostic Code 5261.

A 40 percent rating could be assigned for ankylosis of the 
ankle, in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 percent with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2001).  A 40 percent rating 
can also be assigned for loss of use of the foot, or for 
amputation.  38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5165 
(2001).  The medical evidence does not show a level of 
disability that would be analogous to, or approximate, any 
applicable criteria for a 40 percent rating.  38 C.F.R. 
§§ 4.7, 4.20 (2001).  The medical evidence shows that the 
veteran had limitation range of motion of the ankle but there 
is no evidence of ankylosis of the ankle or impairment of 
function that would equate to loss of use of the foot.  The 
VA examination reports of record show that he is able to 
ambulate. 

B.  Extraschedular Rating

The appellant's representative has asserted for the first 
time on appeal that an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) is warranted.  No supporting evidence 
was cited nor was argument presented in connection with that 
assertion.  In the Statement of the Case (SOC) provided to 
the veteran and his representative in September 2000, the law 
applicable to extraschedular evaluations was cited.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001). 

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).  

Because the veteran's representative has asserted that an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted, the Board is required to address that issue.  In 
light of Bernard v. Brown, 4 Vet. App. 384 (1993), and 
VAOPGCPREC 16-92, the Board must consider whether the 
appellant would be prejudiced by our consideration of that 
issue in the first instance.  As noted in Bernard, the 
question is "whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and to address the question at a hearing and, if 
not, whether the claimant will be prejudiced thereby."  4 
Vet. App. at 394.    In this case, the appellant was given 
notice of the regulation governing extraschedular evaluations 
in compensation claims in the September 2000 Statement of the 
Case.  He was notified of his right to request a hearing.  
Furthermore, "if the appellant has raised an argument or 
asserted the applicability of a law . . . , it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised."  VAOPGCPREC 16-92 at 7-8.  
In the present appeal, the appellant's representative has 
merely asked the Board to consider 38 C.F.R. § 3.321(b) in 
the brief filed at the Board.  Having referenced the 
regulation, the representative did not enumerate any 
circumstances that might render consideration of 
extraschedular evaluation necessary and did not provide any 
further argument or analysis on the point.

The Board finds that the appellant had adequate opportunity 
to present evidence and argument on the issue of entitlement 
to referral for consideration of an extraschedular evaluation 
in that he was notified of the applicable law and of the 
opportunity to request a hearing, and in that the claim of 
entitlement to extraschedular evaluation was raised by his 
representative without supporting argument or evidence.  The 
veteran had adequate notice and opportunity, and it is 
unlikely that he will be prejudiced by the Board's 
consideration of this issue.

The Board finds no evidence that the veteran's service-
connected disability in issue present such an unusual or 
exceptional disability picture as to require referral for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  There is no evidence of 
frequent hospitalization for the gunshot wound residuals.  
Nor is there evidence of marked interference with employment.  
The rating schedule is designed to compensate for the average 
impairment of earning capacity attributable to disability.  
The veteran's 30 percent rating reflects that average 
impairment.  Furthermore, there are, as discussed above, 
higher schedular ratings that might be applied if the 
veteran's disability met those criteria.

There is no earning capacity impairment alleged as due 
exclusively to the service-connected disability, nor have 
frequent hospitalizations for that disability been asserted 
or demonstrated.  In short, the rating assigned for the 
service-connected disability at issue fully compensates the 
veteran for the loss in earning capacity attributable solely 
to that disability.  Accordingly, the Board finds that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level for his gunshot wound residuals, and that referral for 
consideration of an extraschedular evaluation is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a schedular rating in excess of 30 percent for 
residuals of a gunshot wound of the right leg, MG XII and 
musculocutaneous nerve is denied.

Referral for consideration of extraschedular evaluation is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


